 1

 2

 3

 4

 5

 6

 7                            UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA

 9
      CHRIS JONATHON EPPERSON,                         Case No. 1:18-cv-01432-DAD-EPG
10
                         Plaintiff,                    ORDER FOR PLAINTIFF TO:
11
             v.                                        (1) FILE A FIRST AMENDED
12
                                                       COMPLAINT; OR,
13    BRITISH EMBASSY, et al.,
                                                       (2) NOTIFY THE COURT THAT HE
14                       Defendants.                   WISHES TO STAND ON THE
                                                       COMPLAINT, SUBJECT TO FINDINGS
15                                                     AND RECOMMENDATIONS TO THE
16                                                     DISTRICT JUDGE CONSISTENT WITH
                                                       THIS ORDER
17
                                                        (ECF No. 1)
18
                                                       THIRTY (30) DAY DEADLINE
19

20          On October 17, 2018, Plaintiff, Chris Jonathon Epperson, appearing pro se and in forma

21   pauperis, commenced this action alleging claims against the British Embassy, the Foreign

22   Commonwealth Office, the Ministry of Foreign Affairs of Russia, James Wilson, Charles

23   Pinckney, Pierce Butler, and Geoffrey Binney. (ECF No. 1.) The Court has screened the

24   Complaint and determined that Plaintiff has failed to state any cognizable claim.

25     I.   LEGAL STANDARD

26          Under 28 U.S.C. § 1915(e)(2), the Court must conduct a review of a pro se complaint to

27   determine whether it “state[s] a claim on which relief may be granted,” is “frivolous or

28   malicious,” or “seek[s] monetary relief against a defendant who is immune from such relief.” If
                                                       1
 1   the Court determines that the complaint fails to state a claim, it must be dismissed. Id. An action

 2   is frivolous if it is “of little weight or importance: having no basis in law or fact” and malicious if

 3   it was filed with the “intention or desire to harm another.” Andrews v. King, 398 F.3d 1113, 1121

 4   (9th Cir. 2005). Leave to amend may be granted to the extent that the deficiencies of the

 5   complaint can be cured by amendment. Cato v. United States, 70 F.3d 1103, 1106 (9th Cir. 1995).

 6             A complaint must contain “a short and plain statement of the claim showing that the

 7   pleader is entitled to relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not

 8   required, but “[t]hreadbare recitals of the elements of a cause of action, supported by mere

 9   conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (citing Bell

10   Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). Plaintiff must set forth “sufficient factual

11   matter, accepted as true, to ‘state a claim that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.

12   at 663 (quoting Twombly, 550 U.S. at 555). While factual allegations are accepted as true, legal

13   conclusions are not. Id. at 678.

14             In determining whether a complaint states an actionable claim, the Court must accept the

15   allegations in the complaint as true, Hosp. Bldg. Co. v. Trs. of Rex Hospital, 425 U.S. 738, 740

16   (1976), construe pro se pleadings liberally in the light most favorable to the Plaintiff, Resnick v.

17   Hayes, 213 F.3d 443, 447 (9th Cir. 2000), and resolve all doubts in the Plaintiff’s favor. Jenkins

18   v. McKeithen, 395 U.S. 411, 421 (1969). Pleadings of pro se plaintiffs “must be held to less

19   stringent standards than formal pleadings drafted by lawyers.” Hebbe v. Pliler, 627 F.3d 338, 342

20   (9th Cir. 2010) (holding that pro se complaints should continue to be liberally construed after
21   Iqbal).

22    II.      DISCUSSION

23       The Court has reviewed the Complaint and finds that the Complaint fails to state any

24   cognizable claim for relief.

25                A. Federal Rule of Civil Procedure 8

26             The Court finds that the Complaint does not contain a short and plain statement of the
27   claim showing that the pleader is entitled to relief. See Fed. R. Civ. P. 8(a). The allegations in the

28   Complaint are vague and ambiguous, making it difficult for the Court to determine what, if any,
                                                          2
 1   cognizable claims are included in the Complaint. Although the Federal Rules employ a flexible

 2   pleading policy, the Plaintiff must give fair notice to the defendants and must allege facts that

 3   support the elements of the claim plainly and succinctly. It is the duty of Plaintiff to articulate his

 4   claim, not the Court or the defendants to try to decipher what claims Plaintiff is asserting in the

 5   action.

 6             In the caption of the Complaint and where Plaintiff provides a list of the defendants,

 7   Plaintiff names the British Embassy in Washington, D.C., the Foreign Commonwealth Office in

 8   London, United Kingdom, and the Ministry of Foreign Affairs of Russia. (ECF No. 1 at 1-3.)

 9   However, in the section of the Complaint that addresses jurisdiction over the action, Plaintiff does

10   not list the British Embassy, the Foreign Commonwealth Office, and the Ministry of Foreign

11   Affairs of Russia, and instead lists James Wilson, Charles Pinckney, Pierce Butler, and Geoffrey

12   Binney. (ECF No. 1 at 4.)

13             The Complaint cites, as a basis for jurisdiction, both diversity and federal question

14   jurisdiction. As to the basis for federal question jurisdiction, the Complaint cites 18 U.S.C.

15   §§ 2331, 3117, and 1030(a)(5). These sections of the U.S. Code relate to federal crimes; they do

16   not provide a basis for the exercise of jurisdiction over a civil case.

17             As to the “Statement of Claim,” the Complaint states the following:

18             An Act of Congress that violates the Constitution may be declared unconstitutional by the
               Courts. The judicial declaration of an Acts unconstitutionality does not remove the law
19             from the statute books; rather, it prevents the law from being enforced. 86th Congress July
               12, 1960.
20
21   (ECF No. 1 at 5.) This statement of the claim does not list any conduct by any of the defendants,

22   nor does it otherwise state a cognizable claim against any of the defendants.

23             As to the relief sought, the Complaint states the following:

24             A trial on Papers 52(a)
               Congress must meet Federal deadlines to obtain documents. Sedition Act of 1798.
25             Constitutional Order enacted Fugitive Slave Act of 1793. Declaration of 1938. Submit
               U.S. Supreme Court legislation bill of 1957 of Global Civil Rights Foreign Policy
26             Ukraine-Indonesia-France-Germany-Bermuda-China House of Assembly (Australia).

27   (ECF No. 1 at 6.) This statement of the relief sought does not indicate what Plaintiff is seeking as

28   a remedy through this civil action.
                                                          3
 1          Finally, the civil cover sheet completed by Plaintiff indicates that the cause of action is

 2   brought under “U.S.C. 106a” and describes the cause of action as “Enievident Tampeeron

 3   Discreet.” (ECF No. 1-1.) It is not clear what is meant by the phrase “Enievident Tampeeron

 4   Discreet.” The reference to “U.S.C. 106a” may be referring to 1 U.S.C. § 106A, which relates to

 5   the promulgation of laws. It is not clear from the Complaint if Plaintiff is attempting to bring

 6   some sort of claim relating to an alleged violation of the Constitution, or perhaps an argument that

 7   an amendment to the Constitution was not valid.

 8          Taken as a whole, the Court cannot determine what, if any, cognizable claims Plaintiff is

 9   attempting to bring in the Complaint. Plaintiff must state the facts of the alleged conduct which

10   purportedly caused harm. Plaintiff must allege the who, what, when, where, and why of his claim

11   against the defendants. Plaintiff’s vague list of terms and lack of any factual detail violates Rule 8

12   of the Federal Rules of Procedure.

13          Rule 8 of the Federal Rules of Civil Procedure requires “sufficient allegations to put

14   defendants fairly on notice of the claims against them.” McKeever v. Block, 932 F.2d 795, 798

15   (9th Cir.1991). Rule 8 mandates that a complaint include a “short and plain statement of the

16   claim,” Fed. R. Civ. P. 8(a)(2), and that each allegation “be simple, concise, and direct,” Fed. R.

17   Civ. P. 8(d)(1). The Complaint is not “short and plain” or “simple, concise, and direct,” as

18   required by Rules 8(a)(2) and 8(d)(1). It is impossible for the Court to assess Plaintiff's claims

19   because the Complaint lacks details explaining what occurred and how defendants may be

20   responsible. The Court simply cannot determine whether Plaintiff states a possible claim.
21          As Plaintiff has violated Federal Rule of Civil Procedure 8(a) by not providing a plain

22   statement showing that he is entitled to relief, the Court finds that the Complaint should be

23   dismissed. However, the Court will grant Plaintiff leave to amend his complaint so that he can

24   include additional factual allegations and make a clear statement. If Plaintiff chooses to amend his

25   complaint, he must allege facts and a cause of action that outlines his claims. Simply listing the

26   parties and providing unclear recitations of seemingly random terms and statutory provisions is
27   not sufficient. Plaintiff must explain his case with specificity. As noted above, a complaint must

28   contain “a short and plain statement of the claim showing that the pleader is entitled to
                                                        4
 1   relief . . . .” Fed. R. Civ. P. 8(a)(2). Detailed factual allegations are not required, but

 2   “[t]hreadbare recitals of the elements of a cause of action, supported by mere conclusory

 3   statements, do not suffice.” Ashcroft v. Iqbal, 129 S. Ct. at 1949 (citing Bell Atlantic Corp. v.

 4   Twombly, 550 U.S. at 555. Plaintiff must set forth “sufficient factual matter, accepted as true, to

 5   ‘state a claim that is plausible on its face.’” Id.

 6               B. The Foreign Sovereign Immunities Act

 7           As noted above, the defendants named in the Complaint include the British Embassy in

 8   Washington D.C., the Foreign Commonwealth Office located in London, United Kingdom, and

 9   the Ministry of Foreign Affairs of Russia. (ECF No. 1.) It is unclear from the information

10   contained in the Complaint whether any of these foreign entities would be subject to the Court’s

11   jurisdiction in this matter.

12           The Foreign Sovereign Immunities Act (“FSIA”) “provides the sole basis for obtaining

13   jurisdiction over a foreign state in the courts of this country.” Argentine Republic v. Amerada

14   Hess Shipping Corp., 488 U.S. 428, 443 (1989). Under the FSIA, foreign states generally have

15   immunity from the jurisdiction of United States courts, subject to certain enumerated exceptions.

16   Verlinden B.V. v. Cent. Bank of Nigeria, 461 U.S. 480, 488–89 (1983) (citing 28 U.S.C. §§ 1604,

17   1605, 1607). Such exceptions include, but are not limited to, circumstances where the foreign

18   state has explicitly or impliedly waived its immunity, and actions based upon commercial

19   activities of the foreign state carried on in the United States or causing a direct effect in the

20   United States. Id. (citing 28 U.S.C. § 1605(a)(1), (2)). When one of these or another statutory
21   exception applies, “the foreign state shall be liable in the same manner and to the same extent as a

22   private individual under like circumstances.” Id. (quoting 28 U.S.C. § 1606).

23           Without more information clarifying any potential claims against these three state entities,

24   it is not clear whether one of the specific exceptions to foreign sovereign immunity would allow

25   for the Complaint to move forward as to the state entity defendants.

26               C. Plaintiff Cannot Maintain a Class Action
27           The civil cover sheet completed by Plaintiff indicates that the Complaint is a class action

28   under Federal Rule of Civil Procedure 23. (ECF No. 1-1.) Plaintiff cannot bring a class action.
                                                           5
 1   Halet v. Wend Inv. Co., 672 F.2d 1305, 1308 (9th Cir.1982) (party must assert [his] own rights

 2   not those of third parties) (citing Duke Power Co. v. Carolina Environmental Study Group, 438

 3   U.S. 59, 80 (1978)). Plaintiff is a non-lawyer proceeding without counsel. It is well established

 4   that a layperson cannot ordinarily represent the interests of a class. See White v. Geren, 310 F.

 5   App’x 159, 160 (9th Cir. 2009) (upholding dismissal of class action claims because Plaintiff, as a

 6   pro se litigant, was not able to act as an adequate class representative) (citing Fed. R. Civ. P.

 7   23(a)(4) (requiring that class representative be able “to fairly and adequately protect the interests

 8   of the class”); McShane v. United States, 366 F.2d 286, 288 (9th Cir.1966) (lay person lacks

 9   authority to appear as an attorney for others)).

10           “[C]ourts have routinely adhered to the general rule prohibiting pro se plaintiffs from

11   pursuing claims on behalf of others.” Simon v. Hartford Life, Inc., 546 F.3d 661, 664 (9th Cir.

12   2008). It does not appear from the face of the complaint that a statutory exception to this rule

13   permitting Plaintiff to prosecute an action on behalf of others is present. See id. at 664 n.6.

14   Plaintiff’s privilege to appear in propria persona is a “privilege [that] is personal to him [and] [h]e

15   has no authority to appear as an attorney for others than himself.” McShane v. United States, 366

16   F.2d at 288.

17           Therefore, unless Plaintiff can provide facts demonstrating that he is statutorily authorized

18   to pursue a claim on behalf of a class, Plaintiff must amend his complaint to proceed as an

19   individual litigant.

20   III.    CONCLUSION AND ORDER
21           The Court finds that the Complaint fails to state any cognizable claim upon which relief

22   may be granted. Under Rule 15(a) of the Federal Rules of Civil Procedure, “leave to amend shall

23   be freely given when justice so requires.” Accordingly, the Court will provide Plaintiff with time

24   to file an amended complaint curing the deficiencies identified above. See Lopez v. Smith, 203

25   F.3d 1122, 1126-30 (9th Cir. 2000). Plaintiff is granted leave to file an amended complaint within

26   thirty (30) days, if he chooses to do so.
27           Plaintiff should note that although he has been given the opportunity to amend, it is not for

28   the purpose of changing the nature of this lawsuit or adding unrelated claims. See George v.
                                                         6
 1   Smith, 507 F.3d 605, 607 (7th Cir. 2007) (no “buckshot” complaints).

 2          Plaintiff is advised that an amended complaint supersedes the original complaint, see

 3   Lacey v. Maricopa County, 693 F.3d. 896, 907 n.1 (9th Cir. 2012) (en banc), and must be

 4   complete in itself without reference to the prior or superseded pleading, see Local Rule 220.

 5   Therefore, in an amended complaint, as in an original complaint, each claim must be sufficiently

 6   plead. Plaintiff should also set forth sufficient facts to establish that the Court has subject matter

 7   jurisdiction over his claims in accordance with 28 U.S.C. § 1332 or any other law. The amended

 8   complaint should be clearly and boldly titled “First Amended Complaint,” and refer to the

 9   appropriate case number.

10          Plaintiff may also choose to stand on the Complaint, in which case the Court will issue

11   findings and recommendations to the assigned district court judge recommending that the case be

12   dismissed for failure to state a claim.

13          Based on the foregoing, it is HEREBY ORDERED that:

14          1.      Plaintiff may file a First Amended Complaint, curing the deficiencies identified by

15   the Court in this order if he believes additional true factual allegations would state a claim, within

16   thirty (30) days from the date of service of this order;

17          2.      If Plaintiff chooses to file an amended complaint, Plaintiff shall caption the

18   amended complaint “First Amended Complaint” and refer to the case number 1:18-cv-01432-

19   DAD-EPG;

20          3.      Alternatively, within thirty (30) days from the date of service of this order,
21   Plaintiff may notify the Court that he wishes to stand on the Complaint, subject to this Court

22   issuing findings and recommendations to the assigned district court judge recommending that the

23   case be dismissed for failure to state a claim; and

24   \\\

25   \\\

26   \\\
27   \\\

28   \\\
                                                           7
 1          4.      If Plaintiff fails to file an amended complaint or notify the Court that he wishes to

 2   stand on the Complaint within thirty (30) days from the date of service of this order, the Court

 3   will issue findings and recommendations to the assigned district court judge recommending that

 4   the case be dismissed for failure to state a claim and failure to comply with a Court order.

 5
     IT IS SO ORDERED.
 6

 7      Dated:     January 8, 2019                             /s/
 8                                                      UNITED STATES MAGISTRATE JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       8
